Case 8:21-cv-00194-KKM-SPF Document 26 Filed 04/12/21 Page 1 of 3 PageID 289




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                               CASE NO. 8:21-CV-00194-KKM-SPF

 SIG SAUER, INC.,
 a foreign corporation,

                 Plaintiff,

          v.

 D&M HOLDING COMPANY, LLC, a
 Florida limited liability company, DESIGN &
 MANUFACTURING HOLDING
 COMPANY, INC., a Florida limited
 corporation, and DANIEL L. POWERS, JR.,
 an individual,

                 Defendants.



                              NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.07(c), I certify that the instant action:

X         IS            related to pending or closed civil or criminal case(s) previously filed in
                        the Court, or any other Federal or State court, or administrative agency as
                        indicated below:

                        Plaintiff has a claim for a preliminary injunction pending in the Superior
                        Court for the State of New Hampshire, Rockingham County, against three
                        former employees related to their new employment with Defendant Design
                        & Manufacturing Holding Company, Inc, captioned SIG Sauer, Inc. v. Jay
                        Durham, Donald Pile, and George Wallace, Docket No. 218-2021-CV-
                        00018.

         IS NOT         related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the

party.
Case 8:21-cv-00194-KKM-SPF Document 26 Filed 04/12/21 Page 2 of 3 PageID 290




Dated: April 12, 2021

                                     Respectfully submitted,

                                 By: s/Ryan L. Erdreich
                                     Ryan L. Erdreich, Esq. (Florida Bar No.: 65712)
                                     rerdreich@pisciotti.com
                                     PISCIOTTI LALLIS ERDREICH
                                     30 Columbia Turnpike, Suite 205
                                     Florham Park, New Jersey 07932
                                     Telephone: (973) 245-8100
                                     Facsimile: (973) 245-8101
                                     rerdreich@pisciotti.com

                                     Attorneys for Defendants
Case 8:21-cv-00194-KKM-SPF Document 26 Filed 04/12/21 Page 3 of 3 PageID 291




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 12th day of April 2021, I caused the foregoing

to be electronically filed with the Clerk of the Court and served on counsel for all parties via the

Court’s Electronic Case Filing System.

Dated: April 12, 2021

                                            By: s/ Ryan L. Erdreich
                                                Ryan L. Erdreich, Esq.
                                                Florida Bar No.: 65712
